Citation Nr: 0903196	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Parkinson's disease prior to July 4, 2006.  

2.  Entitlement to an initial rating in excess of 30 percent 
for Parkinson's disease as it has affected the right upper 
extremity from December 2, 2006.  

3.  Entitlement to an initial rating in excess of 20 percent 
for Parkinson's disease as it has affected the left upper 
extremity from December 2, 2006.  

4.  Entitlement to an initial rating in excess of 20 percent 
for Parkinson's disease as it has affected the left lower 
extremity from December 2, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1986 to 
September 1994, from February 1995 to April 1995, from 
April 2002 to May 2002, from August 2002 to September 2002, 
and from July 2006 to December 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In that rating decision, the RO granted 
service connection for undiagnosed illness manifested by 
tremor in the left arm, hand, fingers, and left leg and 
assigned a 30 percent rating effective the date of receipt of 
the service connection claim in January 2003.  The veteran's 
disagreement with the 30 percent rating led to this appeal.  
In his notice of disagreement, which was received at the 
Honolulu RO in November 2004, the veteran said his tremors 
had affected his right arm and fingers. 

In a statement received at the RO in April 2005, the veteran 
referred to the 30 percent rating for tremors to the left 
side of his body and said he would like an increase or new 
rating for his right arm, hand, fingers, and right leg.  In a 
rating decision dated in June 2006, the Honolulu RO continued 
the 30 percent rating but changed the identification of the 
disability from undiagnosed illness manifested by tremor in 
the left arm, hand, fingers, and left leg to reflect the 
diagnosis of Parkinson's disease.  The veteran continued his 
appeal concerning the initial 30 percent rating.  During the 
course of the appeal the veteran moved to Nevada.  In a 
supplemental statement of the case dated in September 2007, 
the RO in Reno, Nevada, continued the 30 percent rating for 
Parkinson's disease previously rated as undiagnosed illness 
manifested by tremor in the left arm, hand, finger, and left 
leg.  

In a rating decision dated in December 2007, the Reno RO 
granted service connection for dystonia secondary to 
medication for treatment of the veteran's service-connected 
Parkinson's disease, but said a separate rating would not be 
assigned because it was determined to be part and parcel of 
the evaluation for Parkinson's disease.  In a rating decision 
dated in August 2008, the Reno RO discontinued the 30 percent 
rating for Parkinson's disease effective July 4, 2006, the 
date the veteran returned to active duty.  The RO assigned a 
separate 30 percent rating for tremors of the right upper 
extremity associated with Parkinson's disease effective from 
December 2, 2006, the day following the end of the veteran's 
active service.  The RO also assigned a separate 20 percent 
rating for tremors of the left upper extremity associated 
with Parkinson's disease effective from December 2, 2006, and 
a separate 20 percent rating for bradykinesia and weakness 
left lower extremity associated with Parkinson's disease 
effective from December 2, 2006.  The RO issued a 
supplemental statement of the case reflecting its decision.  
In its September 2008 letter forwarding the supplemental 
statement of the case to the veteran, the RO notified him 
that its decision was considered a partial grant of benefits 
sought on appeal for the evaluation of Parkinson's disease 
and that if this decision satisfied his appeal, he was 
requested to complete and return an enclosed "VA Form Appeal 
Response" within 30 days.  The veteran continued his appeal.  


FINDINGS OF FACT

1.  Prior to July 4, 2006, manifestations of the veteran's 
Parkinson's disease as it affected his right (major) upper 
extremity consisted of tremors with disability equivalent to 
mild incomplete paralysis of the median nerve.  

2.  Prior to July 4, 2006,  manifestations of the veteran's 
Parkinson's disease as it affected his left (minor) upper 
extremity consisted of tremors and some rigidity and 
weakness, with functional impairment equivalent to moderate 
incomplete paralysis of the median nerve.  

3.  Prior to July 4, 2006, manifestations of the veteran's 
Parkinson's disease as it affected his left lower extremity 
included trembling and a left limp with the left foot 
dragging after walking more than short distances; there was 
functional impairment equivalent to moderate incomplete 
paralysis of the sciatic nerve.  

4.  From December 2, 2006, manifestations of the veteran's 
Parkinson's disease as it affects his right (major) upper 
extremity include tremors, some rigidity, and intermittent 
inability to write legibly or hold food on a fork, along with 
difficulty fastening buttons and using zippers; there is 
functional impairment equivalent to severe incomplete 
paralysis of the median nerve.  

5.  From December 2, 2006, manifestations of the veteran's 
Parkinson's disease as it affects his left (minor) upper 
extremity include tremors, weakness, and difficulty with fine 
motor skills equivalent to moderate incomplete paralysis of 
the median nerve.  

6.  From December 2, 2006, manifestations of the veteran's 
Parkinson's disease as it affects his left lower extremity 
include stooped posture, occasionally freezing gait, some 
bradykinesia, stiffness, and weakness of the left leg with 
left foot dragging after walking more than short distances; 
in combination, and with resolution of reasonable doubt in 
favor of the veteran, the manifestations approximate 
moderately severe incomplete paralysis of the sciatic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
manifestations of the veteran's Parkinson's disease as it 
affected his right (major) upper extremity were met for the 
period prior to July 4, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 
(2008).  

2.  The criteria for an initial 20 percent rating for 
manifestations of the veteran's Parkinson's disease as it 
affected his left (minor) upper extremity were met for the 
period prior to July 4, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 
(2008).  

3.  The criteria for an initial 20 percent rating for 
manifestations of the veteran's Parkinson's disease as it 
affected his left lower extremity were met for the period 
prior to July 4, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8520 
(2008).  

4.  The criteria for an initial 50 percent rating for 
manifestations of the veteran's Parkinson's disease as it has 
affected his right (major) upper extremity have been met from 
December 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2008).  

5.  The criteria for an initial rating in excess 
of 20 percent for manifestations of the veteran's Parkinson's 
disease as it has affected his left (minor) upper extremity 
from December 2, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8004, 8515 (2008).  

6.  The criteria for an initial 40 percent rating for 
manifestations of the veteran's Parkinson's disease as it has 
affected his left lower extremity have been meta from 
December 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.7, 4.124a, Diagnostic Codes 8004, 8520 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended recently to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for 
tremors of his left upper extremity and left lower extremity 
in January 2003.  In a letter dated in May 2003, the Honolulu 
RO notified the veteran of the evidence needed to 
substantiate his service connection claims.  The RO told the 
veteran what evidence VA would obtain and what evidence he 
should provide and emphasized it was the veteran's 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

In its October 2003 rating decision, the RO granted service 
connection for undiagnosed illness manifested by tremor in 
the left upper extremity and left lower extremity and 
assigned a 30 percent rating effective the date of receipt of 
the veteran's service connection claim in January 2003.  As 
explained in the Introduction, the veteran's disagreement 
with the initial rating led to this appeal.  During the 
course of the appeal, the RO redefined the service-connected 
disability as Parkinson's disease and assigned separate 
ratings for various extremities effective from December 2006.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  The Board 
therefore finds that notice requirements have been met as to 
the claims decided here.  

With regard to increased evaluation claims, the Court has 
found that, at a minimum, adequate section 5103(a) notice 
requires that VA notify the claimant that to substantiate an 
increased rating claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increased in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Although this case involves consideration of initial ratings 
as opposed to increased ratings, the Board observes that in a 
letter dated in March 2006, the Honolulu RO discussed the 
assignment of disability ratings and effective dates, and in 
a letter dated in July 2008, the Reno RO also provided 
information about the evidence VA needs to make a decision 
regarding increased ratings.  In both letters, it was 
explained that depending on the disability involved, VA 
assigns a rating from 0 percent to as  much as 100 percent 
and that VA uses a schedule for evaluating disabilities that 
is published as title 38 Code of Federal Regulations, Part 4.  

The letters explained that in determining the disability 
rating VA considers evidence of the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and its symptoms on employment and 
daily life.  The letters told the veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  The letters stated that examples of 
evidence the veteran should identify included:  information 
about on-going treatment records, including VA or other 
federal treatment records he had not previously told VA 
about; recent Social Security Administration determination; 
statement from employers as to job performance, lost time, or 
other information regarding how his condition affects his 
ability to work; or statements discussing his disability 
symptoms from people who have witnessed how they affect him.  
The letters reiterated that VA would get any federal records 
he told VA about and that while he was responsible for 
getting any private records he identified, VA would try to 
help him if he requested assistance.  

The March 2006 letter also described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the veteran should identify or 
provide.  The July 2008 letter set forth the rating criteria 
for paralysis agitans and for diseases of the peripheral 
nerves.  The veteran had the opportunity to respond to all 
this information, there was subsequent readjudication by the 
Reno RO, and the Reno RO issued a supplemental statement of 
the case in August 2008.  Moreover, the veteran had 
representation throughout the adjudication of his claims, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
veteran what was necessary to substantiate higher ratings and 
concludes that he had a meaningful opportunity to participate 
in the adjudication of his case such that the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, the veteran's service treatment 
records are in the claims file.  The RO has obtained private 
medical records identified by the veteran as well as VA 
medical records he identified.  In addition, the veteran 
underwent VA examinations in September 2003, July 2007, and 
July 2008.  There is no indication in the record that the 
veteran has or knows of any other evidence pertaining to his 
appeal.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran and no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Background

In a letter dated in February 2002, the Chief of Neurology at 
Straub Clinic and Hospital, James W. Pearce, M.D., certified 
that the veteran had been under his professional care since 
November 1999 and that the veteran had been taking Inderal to 
control his essential tremor.  

In an office note dated in November 1999, Dr. Pearce noted 
that the veteran had been referred by another physician for 
evaluation of tremor that had been present in the hands since 
March 1999, and it was noted the history included the 
symptoms being mild, more on the left than the right upper 
extremity.  On motor system examination, bulk, strength, and 
tone were normal throughout except for a very fine, what Dr. 
Pearce said appeared to be, essential tremor in the upper 
extremities.  Reflexes were intact at 1+ in the upper and 
lower extremities, and sensation was intact throughout.  The 
diagnostic impression was essential tremor, rule out thyroid 
dysfunction.  At a visit in early December 1999, the veteran 
wanted to know whether he could take a medication for his 
tremors.  Dr. Pearce prescribed Inderal, and at a visit in 
late December 1999, the veteran denied any new symptoms.  In 
late January 2000, the veteran stated the Inderal was 
helping.  The diagnostic impression was essential tremor, and 
the Inderal was continued.  In March 2001, Dr. Pearce stated 
the veteran would be allowed to take the Inderal one or two 
times a day and said the veteran seemed to be controlled 
fairly well on this.  

At a visit to Straub Clinic in May 2002, Dr. Pearce noted the 
veteran's tremor was well controlled on Inderal but that the 
veteran reported breakthrough tremulousness in the left index 
finger that sometimes made his finger strike a key on a 
keyboard when did not intend to do so.  Dr. Pearce suggested 
an increased dose of Inderal.  In December 2002, the veteran 
reported he had had two episodes of numbness on his left side 
that were unexplained.  He said his tremor was static and 
remained responsive to the Inderal.  

In an office note dated in January 2003, Dr. Pearce noted the 
veteran was now stating that he was having decreased strength 
on the left side as well as intermittent numbness on the left 
side.  The veteran reported no facial symptoms with this.  
Dr. Pearce noted that an MRI (magnetic resonance imaging) 
study of the brain that was done in January 2003 had been 
negative.  A week later, the veteran stated that most of his 
symptoms of weakness had resolved.  Dr. Pearce noted that an 
MRI study of the neck was negative.  The veteran was 
continued on Inderal.  

When Dr. Pearce saw the veteran in July 2003, it was noted he 
had a history of increasing and then decreasing episodes of 
numbness that were transient in nature.  The physician 
ordered an electroencephalogram (EEG), which was conducted in 
August 2003.  The physician's interpretation was that it a 
normal EEG.  At a follow-up clinic visit in August 2003, Dr. 
Pearce said there was no reason on either the MRI scan or EEG 
for the veteran's left arm numbness.  Dr. Pearce noted that 
as of that visit the veteran reported the numbness seemed 
more localized to the left arm rather than the whole left 
side of his body.  He ordered additional electromyography 
(EMG) and nerve conduction velocity studies of both upper 
extremities.  When the veteran reported for the studies, it 
was noted that his chief complaint was that sometimes when he 
walked, his left leg dragged and his left leg was not working 
the way he wanted.  Dr. Pearce said that upper extremity 
electromyography (EMG) nerve conduction studies in 
August 2003 were unremarkable.  

At a general physical examination conducted in August 2003 by 
Bradley K. Lee, M.D., at Straub Clinic, the veteran reported 
that for the last 4 to 5 years he had had a progressive 
weakness on the left upper and lower extremities.  The 
veteran said that previously he had been able to run 3 to 4 
miles a day, but now was only able to run a block or so 
before becoming fatigued.  The physician said there was full 
range of motion of both upper and lower extremities.  Deep 
tendon reflexes were 2+ out of 4+.  The assessment included 
coarse tremor and history of left upper and lower extremity 
weakness.  

At a VA examination in September 2003, the veteran reported 
that the tremor on the left side of the body started in 
approximately 1993 while he was still on active duty.  He 
said he had dismissed it and thought it was perhaps because 
he was drinking too much caffeine.  The veteran said that 
since that time he had decreased his caffeine intake but that 
as time progressed, he had noticed that this tremor had 
increased in intensity and frequency.  The veteran said his 
tremor was worse with activity and was worse in the upper 
extremity but would progress down into the lower extremity as 
well.  The veteran said that in his current job as a police 
officer, was very distracting when his left hand, arm, 
fingers, and sometimes even his lower extremity began to 
shake uncontrollably with the tremor.  He said it was 
difficult for him to type police reports because his left 
hand shakes so much that he continually miss-strikes the key 
and it takes much longer than it normally would or should.  
The veteran said that at home when he tries to drink a glass 
of water, he continually shakes from the beginning all the 
way up to his mouth.  

At the September 2003 VA examination, the veteran said that 
when he exercised in the past, he would drop the weights.  He 
said he had reduced his exercise and that now after he 
exercised the twitch was so significant that it was almost 
like a whole body twitch and it would take hours for it to go 
away.  He said he was so embarrassed that he had stopped 
exercising.  He said he also used to take long walks, but the 
left leg seemed to want to quit and he had to tell his brain 
to tell his legs not to stop.  The veteran said the tremor 
interfered with playing with his 8-year old child and made it 
difficult to lift his 1-year old child.  He said the tremor 
prevented him doing household chores or yard work for 
extended periods and he had to do them in short spurts.  The 
veteran reported that a year earlier he had passed the 
physical fitness test required at his work, but at this 
year's test his time in the mile and a half run had increased 
from 12 minutes to 16 minutes, where the maximum time allowed 
was 17 minutes.  He said that this year he exceeded the time 
allowed for the 100 yard sprint and failed that part of the 
test.  

At the September 2003 VA examination, the physician said that 
deep tendon reflexes were hyperreflexic at 3/4 in the left 
lower extremity.  Deep tendon reflexes were 2/4 in the right 
lower extremity and 2/4 in both upper extremities.  The 
veteran had full range of motion in all extremities.  The 
physician said that on intentional movements such as finger-
to-nose and resistance strength testing, the tremor increased 
in severity.  The physician said it was a fine intentional 
tremor.  There was a significant tremor when the veteran's 
eyes were closed and his hands were extended in front of the 
body.  Sensation was intact.  Strength on hand grip was less 
in the left hand as opposed to the right hand.  Gait was 
within normal limits.  

Records from Straub Clinic show that in February 2004 the 
veteran reported right-sided numbness and difficulty writing 
for two months.  In a clinic note dated in February 2004 Dr. 
Pearce said that previous studies had shown nothing that 
would reveal an etiology for the veteran's weakness on the 
left side.  In a note dated in early April 2004, Dr. Pearce 
said he thought the veteran was developing some clear 
extrapyramidal signs with paucity of facial expression, loss 
of some spontaneous movements, and slight change in gait.  He 
noted that the veteran stated his writing had gotten smaller.  
Dr. Pearce said there was some questionable rigidity in the 
left upper extremity.  He started the veteran on a trial of 
Sinemet.  In a note dated in mid-April 2004, Dr. Pearce noted 
that the veteran had improved after a trial of Sinemet, 
therefore confirming early Parkinson's.  He noted the veteran 
reported his tremor was decreased, his writing and improved, 
and his ambulation was better.  Dr. Pearce said that on 
examination the veteran had much better associated movements 
with walking, and his gait was freer.  He also said that the 
veteran's affect was improved.  Dr. Pearce increased the 
Sinemet dosage.  

In a letter dated in April 2004, Dr. Pearce said that while 
the veteran had had some tremor for some time and this had 
gradually progressed over the years to show clinical signs of 
Parkinson's disease.  Dr. Pearce said the veteran had been 
recently started on Sinemet.  He said that at this point the 
veteran's Parkinson's disease would be considered mild to 
moderate and that many times Parkinson's disease is a 
progressive and a progressively disabling condition.  

In an office note dated in May 2004, Dr. Pearce said the 
veteran was better with Sinemet.  He said he would increase 
the dose because the veteran still had some troubles with 
hemi-Parkinsonian symptoms.  In late May 2004, the veteran 
said he noticed stiffness in his neck all the time.  Dr. 
Pearce continued the veteran on the same medication.  In 
August 2004, the veteran reported that he noticed spasms in 
different places and said he still had occasional stiffness 
in his neck and noticed tension in his neck.  He said his 
walking was getting worse and he noticed his left foot was 
dragging.  Dr. Pearce increased the Sinemet, added Klonopin 
and discontinued the Inderal.  In September 2004, the veteran 
reported that the Klonopin was helping and he was not as 
stiff.  He said he was still taking Inderal as needed.  Dr. 
Pearce refilled the Sinemet and Klonopin.  

Records from Straub clinic show that in January 2005, the 
veteran said he had stiffness and the Sinemet was not working 
so well for him.  Dr. Pearce indicated there had been 
confusion about the Sinemet dose, which he corrected.  In 
March 2005, the veteran said he still had a stiff shoulder 
and reported increased shaking on the right side.  Dr. Pearce 
commented that the veteran was currently quite stable and 
gave the veteran prescription refills for Klonopin and 
Sinemet.   

In a memorandum dated in July 2005, the veteran's police 
department work supervisor stated that employees were 
required to participate in a Fit for Life PT Test consisting 
of 30 push ups, 30 sit ups, bench press, shuttle run, 300 
meter sprint, and a one and a half mile run.  The supervisor 
stated that in June 2004 and June 2005 the veteran was unable 
to complete the push ups, the one and a half mile run, and 
the 300 meter sprint.  The supervisor said that the veteran's 
medical condition could jeopardize his safety and the safety 
of his beat partners.  

In a statement dated in July 2005, a man who reported he 
worked with the veteran at the police department on a daily 
basis from April 2002 to January 2003 said that during that 
time he noticed the veteran's left hand an arm would shake 
while he was processing a prisoner.  The fellow worker said 
that after January 2003 he had seen the veteran every two 
weeks and noticed the veteran walked with a limp on the left 
and his movement was slow and deliberate.  

In a July 2005 statement, another of the veteran's co-workers 
at the police department said that since about July 2004 he 
had noticed he veteran having tremors of the hand and also 
noticed that the veteran's left leg would shake on occasion.  
He said he had noticed the veteran's condition had been 
worsening and said that because of this he sometimes had to 
help the veteran with fingerprinting prisoners.  He said he 
had recently noticed that the veteran had been walking with a 
limp on the left side and also appeared to be moving like a 
man older than his age.  

In a letter dated in July  2005 the veteran's wife said that 
she and the veteran had been married for nine years and that 
in the past five years she had noticed a big difference in 
his health.  She said that at first she noticed that his left 
side (arm, hand, finger, and leg) would shake or tremble 
while he was just standing or sitting.  She said that then 
she noted that when he picked things up his left arm would 
shake as if he was struggling with it.  She said that now 
when they go for walk, it is for only a short distance 
because the veteran starts limping on his whole left side; 
she said his foot droops and starts to drag as he walks and 
his left arm appears not to swing along with his right.  

In a letter dated in August 2005, Dr. Pearce said the veteran 
had been under his care for a number of years for tremor and 
in the past couple of years this had manifested itself more 
clearly as Parkinson's disease with not only tremor, but 
stiffness on the left side, which produces a significant 
disability.  

In a statement dated in August 2005, a fellow serviceman 
reported he had known the veteran since 1991 when the served 
together in the Marine Corps.  He recalled instances in 
service when he noticed shaking of the veteran's left arm.  
He remembered discussing it with the veteran who attributed 
it to drinking too much coffee.  He said the veteran's left 
arm wound shake after a workout and although he advised the 
veteran to go to sick call, the veteran declined to do so.  
The fellow service man said he now occasionally saw the 
veteran at the police station and noted that the veteran did 
not seem to swing his left arm when he walked and did not 
move very smoothly.  He noted that the veteran told him he 
had been unable to complete motorcycle training because he 
had a hard time manipulating the clutch.  He said the veteran 
also told him that his shaking/tremors were getting to the 
point that he was using his sick leave because he did not 
want his coworkers to notice.  

In a letter dated in January 2006, Dr. Pearce said he had 
reviewed with the veteran his symptoms of stiffness and 
discomfort he had had for many years, dating back to when he 
was on active duty.  This was primarily on the left upper 
extremity.  Dr. Pearce said that considering the fact that 
the veteran now has Parkinson's disease, he would consider 
this an early sign of this disturbance.  He said it probably 
did occur, but in an unrecognized fashion, during the time 
the veteran was on active duty.  Dr. Pearce said it is common 
to have some symptoms of Parkinson's disease precede the 
actual diagnosis by years.  

At a VA primary care clinic visit in January 2006, the 
physician reviewed the veteran's history and noted that he 
had had to quit his job at the police department because of 
increasing tremors and because he was having difficulty with 
physical requirements.  The history included having been 
diagnosed with Parkinson's disease in 2003, and it was noted 
that medications mitigated but did not suppress the veteran's 
symptoms.  The veteran noted that his equilibrium was 
somewhat off and that he tended to drag his left foot and 
stumble.  He reported that he occasionally had some dysphagia 
associated with swallowing liquids.  No examination was done, 
and he was referred to the VA neurology clinic.  

At a VA neurology clinic visit in April 2006, the veteran 
reported that in addition to his tremors, he had been having 
involuntary twitching twice a day and when walking, 
stops/pauses before turning corners.  The examiner noted 
resting tremor and tremors with the arms held out, left 
greater than right.  There was trembling of the lower facial 
muscles when the veteran smiled.  Rigidity was greater on the 
left than the right.  When writing, there was shaking of the 
hands as well as micrographia.  The examiner described the 
veteran's Parkinson's disease as moderately controlled by 
current medications.  Prmipexole was added to his 
medications.  At a VA rheumatology clinic visit in late 
April 2006, it was noticed that the veteran had a resting 
tremor of the right hand.  

At a VA neurology clinic visit in June 2006, the examiner 
noted the veteran had poor posture with decreased arm swing 
on the left.  There was finger to nose action tremor, 
bilaterally.  Rapid alternating movements were slow, worse on 
the left.  There was lower tandem sway.  At another visit 
later in June 2006, the physician noted that no dystonia or 
dyskinesias had been seen.  

The veteran was ordered to active duty from July 2006 to 
December 2006.  Service treatment records show that in 
August 2006 it was reported that the veteran was observed 
shaking constantly while on the live firing line with a 
loaded weapon.  The veteran reported he was on medications 
and gave a history of tremors since return from the Gulf War.  
The examiner noted chronic tremors while taking the veteran's 
pulse.  He had good hand grip and resistance, good knee 
reflexes, and good bilateral foot pressure and resistance.  
The veteran's commanding officer recommended the veteran be 
issued a profile and that he not be deployed overseas.  

At a physical examination in service in September 2006, the 
veteran gave a history of paresthesias to the left arm 
intermittently, usually preceded by strenuous physical 
activity. He reported the symptoms persisted variable lengths 
of time, from 15 to 40 minutes.  He said the worst episodes 
were accompanied by impaired motor ability.  He gave history 
of constant chronic tremor of both upper extremities, left 
worse than right, and worse with intention.  On examination, 
there was mild left arm weakness on strength testing against 
resistance to flexion and extension.  Lower extremity 
reflexes were hyperreflexic at 3+/4, bilaterally.  There were 
tremors, bilaterally, in the upper extremities, which the 
examiner said were mild secondary to medications.  

At a neurology consultation in service in September 2006, the 
physician noted mild high frequency, low amplitude, tremor of 
the outstretched extremities.  He said there was no 
appreciable resting tremor, no bradykinesia, or muscular 
rigidity.  He said the tremor was inconsistent at times.  He 
said there was no evidence of micrographia, and blink rate 
and facial expressions were normal.  The diagnosis after 
examination was enhanced physiologic tremor.  The physician 
noted that the veteran was witnessed to have uncontrollable 
shaking of the upper limbs and eventually the entire body 
during a range exercise, where he was considered unfit to 
fire a weapon due to this problem.  It was noted he had been 
tried on several medications to include clonazepam and 
Topamak for his tremors, but this had been ineffective for 
him.  The physician recommended that the veteran be referred 
to the physical evaluation board for further disposition.  

In a September 2006 memorandum to the Medical Evaluation 
Board, the veteran stated that when he walked long distances 
his left foot drooped, and he said he had stumbled numerous 
times while walking up stairs.  He also said that on three 
occasions he had fallen down on the stairs.  He said that 
toward the end of the day he walked with a slight limp on the 
left side and does not swing his left arm while walking.  He 
said that if he stood for a long period he could feel his 
legs trembling and the trembling eventually caused his whole 
body to tremble like a leaf in the wind.  He said that he had 
also lost his balance while standing and that his handwriting 
had also been affected by his tremors, making it illegible by 
the end of a day.  

A November 2006 report of Physical Evaluation Board 
Proceedings describes the veteran's disability as enhanced 
physiologic tremor and noted that examination showed high 
frequency low amplitude tremor of outstretched extremities, 
inconsistent at times, without resting tremor or 
bradykinesia.  It was stated that handwriting, coordination, 
and gait were normal.  The report states that the veteran's 
functional limitations in maintaining the appropriate level 
of stamina, caused by these impairments, made the veteran 
medically unfit to perform his military duties.  

At a VA primary care clinic visit in January 2007, the 
physician noted tremors of both hands, more on the right.  
The veteran reported problems using a fork or chop sticks.  
At a VA neurology clinic visit in April 2007, the veteran 
reported that his tremors seemed to occur 95 percent of the 
time with movement, and rarely at rest.  The veteran 
complained of numbness of both hands along the inner part of 
the arm, from the pinky up to the elbows.  He said this 
started about two months ago and seemed to occur when his 
elbows are bent.  He said his walking was okay for a short 
distance, but after one to two blocks, his left leg starts to 
drag.  The veteran said his muscles seemed to twitch when he 
exercised.  The physician noted possible mild mask facies.  
There was mild generalized bradykinesia.  Sensation was 
within normal limits except for possible mild decreased pin 
prick along the ulnar aspect to the left hand, sparing the 
forearm and fingers.  There was mild Tinel's over the ulnar 
wrist area, bilaterally, and over the ulnar elbow area on the 
left.  There was questionable Tinel's over the left carpal 
tunnel area.  Deep tendon reflexes of the arms were 4/4 
biceps, and 1/4 brachioradialis and triceps.  Deep tendon 
reflexes of the legs were 2+/4 knees, and 2/4 ankles.  
Reflexes of the toes were equivocal.  The veteran was noted 
to have mild stooped posture.  His regular gait was slow, but 
when he was in a hurry, the veteran seemed to be able to 
speed up and walk quite fast.  The physician noted very mild 
positional tremor, bilaterally, in the arms.  The veteran's 
handwriting was very small, though legible.  There was mild 
cogwheeling in the elbows and questionably in the wrists.  

The impression after examination at the April 2007 VA 
neurology clinic visit was Parkinsonism and possible 
superimposed essential tremor.  The physician noted that per 
his history the veteran has breakthrough tremors a few hours 
after taking his medication.  The impression also included 
increased twitching of the extremity muscles with exercise, 
which the physician said was perhaps related to medication.  
The impression also included brisk reflexes mainly of the 
lower extremities, and the physician said the cause was not 
definite.  In addition, the impression included intermittent 
numbness along the ulnar aspect of the hands and forearms, 
bilaterally, which the physician said was possible nerve 
irritation.  

At a VA neurology clinic visit in June 2007, the veteran 
reported he still had intermittent numbness of both upper 
extremities along the ulnar aspect.  He reported continuing 
tremors for which he took medication and said he was also 
aware that he has irregular movements of his neck and 
extremities when sitting or even with standing.  Regarding 
the veteran's gait, the physician note mild bradykinesia.  He 
said the veteran had very mild positional tremor, 
bilaterally, in the arms.  He said there was mild cogwheeling 
in the elbows and questionable in the wrists.  He also said 
there was mild akisthesisa.  The physician recommended 
modification of medications.  

At a VA neurology examination in July 2007, the veteran 
reported that his tremors are aggravated whenever he gets 
excited, becomes anxious, or does physical activity.  He said 
he is unable to write when the tremors are severe, which 
happens 3 out of 5 working days.  He said that on the 
weekends he considered himself fair, with mild to moderate 
exacerbations.  He said that when the tremors were worse in 
his hand, it radiated to his extremities and to his whole 
body.  He said that during the normal work week he tries to 
calm down so that the tremors will not worsen.  It was noted 
that the veteran has akisthesia as a side effect of 
medication.  

At the July 2007 VA neurology examination, the veteran 
reported that he was currently working in security 10 hours a 
day, 4 days a week.  He said he was required to walk, but 
avoided too much walking because this stiffened his left leg.  
He said this job was less stressful than his previous police 
work, and although he had taken off 3 to 4 days a month from 
his police job because of his symptoms, he had not taken off 
from his current job because it was not too stressful.  The 
veteran said that at home he gets worsening tremors when he 
does strenuous physical activity.  He reported he had lost 
fine motor skills and cannot manipulate any type of 
machinery, and cannot write legibly.  He said that despite 
his medication, tremors are present all day if he gets an 
exacerbation.  He said that his food falls off of his fork 
because of the tremors.  He also reported he needed 
assistance from his wife when dressing, especially with 
fastening buttons on his shirt or zippers on his pants.  He 
reported he is able to shave with an electric razor and was 
able to use the toilet and shower by himself.  

In an addendum report dated in late July 2007, the physician 
said the veteran has worsening symptoms of Parkinson's 
disease and as a result of resting tremors, which had become 
severe, he was unable to write legibly most days of the week.  
The physician also noted stiffness of the lower extremities 
and episodes of akisthesia because of the medications.  The 
physician said that Parkinson's disease symptoms are mostly 
manifested with body stiffness and gait problems.  He noted 
that the veteran had mentioned that in the past month his 
salary had been decreased and that his employer had become 
aware of the condition.  

At a VA general medical examination in July 2007, the 
examiner noted brisk tendon reflexes on the lower 
extremities.  There was very mild akathesia.  The examiner 
noted smooth cogwheel rigidity on both upper extremities.  
Fine resting tremors were noted on both arms and hands, and 
this was also noted upon movement of both arms.  

At a VA neurology clinic visit in August 2007, the veteran 
reported that when he reduced his Clonazepam dose, his 
tremors became worse, especially at work.  He reported some 
stiffening of his right side occasionally, though he said 
that in general he felt the constant irregular movements had 
improved with the lower dose of Mirapex.  He reported he 
still has occasional numbness of the hands, but only if he 
rested his elbow on a hard surface.  He said his left leg 
sometimes gave out, particularly while going downstairs at 
work.  He said this had been a problem for years, but was a 
little worse lately.  On examination, the physician noted 
minimal bradykinesia.  There was very mild positional tremor, 
bilaterally, in the arms.  Standing on his toes, there was a 
rapid tremor in the legs.  There was no definite weakness in 
the legs.  There was generalized mild akisthesia.  The 
physician recommended additional modifications to the 
veteran's medications.  

At a VA neurology clinic visit in October 2007, the physician 
said that regarding the veteran's gait, there was minimal 
bradykinesia.  There were low amplitude positional tremors, 
bilaterally, in the hands.  There was mild cogwheeling in the 
wrists and elbows.  There was generalized mild akisthesia.  
The physician stated there was neck dystonia, and the 
veteran's head turned frequently to the left.  The impression 
was Parkinsonism and possible superimposed essential tremor.  
The physician noted that per the veteran's history, he has 
breakthrough tremors if he takes Mirapex and Sinemet fewer 
than 4 times a day and often with the 4 times a day dose.  
The impression also included low-frequency tremor of the 
hands, which the physician said was perhaps due to medication 
side effect.  The physician said the cause of brisk reflexes 
mainly of the lower extremities was not definite.  The 
impression also included intermittent numbness along the 
ulnar aspect of the hands and forearms, bilaterally, which 
the physician said was probable ulnar nerve irritation.  The 
physician said that tightness and soreness of the trapezius 
muscles, bilaterally, was possible due in part to the 
dystonia of the neck.  The physician noted the veteran 
occasionally felt the left leg giving out, and the physician 
said question if this is from a dyskinetic movement.  The 
physician adjusted the veteran's medications.  He recommended 
a neurosurgery consultation to consider deep brain 
stimulation.  

At a VA neurology clinic visit in January 2008, it was noted 
that examination was similar to October 2007 except there was 
a decrease in akisthesia and dystonia.  

At a VA neurology consultation visit in February 2008, it was 
noted that in 2003 the veteran had been diagnosed as having 
Parkinson's disease.  The veteran reported that his first 
symptom was left hand tremor, which was predominantly 
resting, and the symptoms progressed to include his right 
hand.  He also reported that he developed stiffness and 
slowness, mainly on the left side.  At the visit, the veteran 
complained of balance problems, but said he had not fallen 
recently.  He said he occasionally suffered from freezing 
gait.  He also said he occasionally had swallowing problems 
and once in a while choked on food.  The veteran reported 
dyskinesias for at least three years that affects the upper 
part of his body.  He complained of neck pains and radiation 
to both shoulders.  On examination, deep tendon reflexes were 
2+ at biceps, and 3+ at the knees and ankles.  The veteran's 
gait showed slightly stooped posture with bradykinesia, left, 
and slow turning.  There was mildly impaired left sided 
finger tapping/rapid alternating movement, hand opening, and 
hand closing.  The physician adjusted the veteran's 
medication.  It was noted that the veteran was aware of deep 
brain stimulation and was not interested.  

At a VA neurology clinic visit in June 2008, examination 
revealed mild akisthesia of the upper extremities and trunk.  
Regarding the veteran's gait, there was minimal bradykinesia.  
There was no twitching, and there were no tremors at rest.  
There was mild cogwheeling in the wrists and elbows.  

At a July 2008 VA fee-basis consultation for 
electrodiagnostic studies, it was noted that the veteran had 
a history of tremor of the arms, tremor of the legs, weakness 
of the left arm, and weakness of the left leg.  He also had a 
history of dragging his left foot with walking.  On clinical 
examination, the physician noted a 10-Hertz Parkinsonian 
tremor of the upper extremities.  The physician performed 
electromyography (EMG) studies of muscle groups of both upper 
extremities, both lower extremities, and paraspinal muscles, 
which he said revealed normal insertional resting and 
exertional potential.  The physician stated that he found no 
evidence of neuropathy, myopathy, or radiculopathy.  He said 
the veteran does have clinical evidence consistent with 
Parkinson's disease and has a 10-Hertz Parkinsonian tremor of 
both upper extremities.  He said the tremors of the upper 
extremities, particularly the hand, affect the veteran's grip 
and are causing continuous moderate disability.  The 
physician said that weakness of the left leg after walking 
one to two blocks and the dragging of the left foot are due 
to the Parkinson's disease.  He said the weakness is not due 
to the veteran's fibromyalgia.  

In August 2008, the veteran submitted an October 2003 
Internet article from American Family Physician on the topic 
of tremors.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

As outlined in the Introduction, the RO has rated the 
veteran's Parkinson's disease as 30 percent disabling from 
January 2003 to July 2006 under Diagnostic Code 8004 for 
paralysis agitans.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  
Paralysis agitans is also known as Parkinson's disease.  
Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  
The RO discontinued the 30 percent rating in July 2006 when 
the veteran returned to active duty and assigned separate 
ratings for each of the veteran's upper extremities and for 
his left lower extremity effective the day following his 
discharge from service in December 2006.  The veteran has 
disagreed with all of these initial ratings.  

Evaluations of neurological conditions and their residuals 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc. 
are to be considered.  With partial loss of use of one or 
more extremities from neurological lesions, diseases and 
residuals are to be rated by comparison with mild, moderate, 
severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.  

When it has assigned separate ratings for various 
extremities, the RO has rated neurological impairment of the 
upper extremities under Diagnostic Code 8515, which pertains 
to impairment of the median nerve.  It has rated neurological 
impairment of the left lower extremity under Diagnostic Code 
8520, which pertains to impairment of the sciatic nerve.  

Diagnostic Code 8515 provides a 70 percent rating for the 
major extremity and a 60 percent disability rating for the 
minor extremity if there is complete paralysis of the median 
nerve.  The factors indicative of complete paralysis consist 
of the hand inclined to the ulnar side; the index and middle 
fingers more extended than normally; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation; 
absence of flexion of the index finger and feeble flexion of 
the middle finger; inability to make a  fist; index and 
middle fingers remain extended; inability to flex the distal 
phalanx of the thumb; defective opposition and abduction of 
the thumb, at right angles to the palm; flexion of the wrist 
weakened; pain with trophic disturbances.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

If paralysis is incomplete, Diagnostic Code 8515 provides a 
50 percent rating for severe disability in the major 
extremity and a 40 percent rating for severe disability in 
the minor extremity.  For moderate incomplete paralysis, a 
30 percent rating is warranted for the major extremity and a 
20 percent rating is warranted for the minor extremity; 
a 10 percent rating is warranted for mild incomplete 
paralysis of the major extremity and for mild incomplete 
paralysis of the minor extremity.  Id.  

Under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve is rated 10 percent when mild, 20 percent when 
moderate, 40 percent when moderately severe, and 60 percent 
when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520.  An 80 percent rating is 
warranted for complete paralysis of the sciatic nerve, 
wherein the foot dangles and drops, no active movement of 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Id.  

The words "moderate" and "severe" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6 (2008).  The Board observes that "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition, 871.  "Severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990), 1078.

The term "incomplete paralysis" as it pertains to 
peripheral nerve disabilities indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

In this case, from the beginning of the rating period, which 
dates from January 2003, the evidence shows that the veteran 
has experienced tremors of both upper extremities which 
equates to mild incomplete paralysis under Diagnostic 
Code 8515.  The record further shows that as to the left 
upper extremity, which is the veteran's minor extremity, 
examiners noted decreased grip strength on the left along 
with some rigidity in the left upper extremity, and the 
veteran's wife and friends have made statements attesting to 
the pronounced shaking of the veteran's left arm.  In 
addition, Dr. Pearce, the veteran's private neurologist at 
Straub clinic, noted some change in gait, and the veteran's 
wife and friends as well as the veteran reported the veteran 
walked with a limp on the left, and the veteran's wife 
confirmed the veteran's reports that his left foot started to 
drag when he walked more than a short distance.  In this 
regard, in an August 2005 letter, Dr Pearce said the veteran 
had been under his care for a number of years for tremor and 
in the past couple of years this had manifested itself more 
clearly as Parkinson's disease with not only tremor, but 
stiffness on the left side, which produces a significant 
disability.  By April 2006, at a VA neurology clinic visit 
the veteran reported that in addition to his tremors he had 
been having involuntary twitching, and the examiner noted 
tremors of the upper extremities, left greater than right, 
and rigidity, greater on the left than the right.  The 
examiner described the veteran's Parkinson's disease as 
moderately controlled by current medication.  

Based on this the Board finds that from January 2003 to 
July 2006, rather than rating the veteran's Parkinson's 
disease as 30 percent disabling under Diagnostic Code 8004, 
the minimum rating for paralysis agitans, it is more 
advantageous to the veteran to rate the manifestations of the 
disease separately.  In the Board's judgment, the evidence, 
which shows tremor of the right upper extremity, supports 
a 10 percent rating for the right upper extremity rated as 
mild incomplete paralysis of the median nerve of the major 
upper extremity.  The next higher rating of 20 percent is not 
met, however, because during the period, there was no showing 
of functional impairment of the right upper extremity in 
terms of loss of strength or coordination.  The Board 
acknowledges that micrographia was noted by the end of the 
period, but it was not until later that there is evidence of 
illegibility of the veteran's writing or interference with 
fine motor skills needed for dressing.  

From January 2003 to July 2006, manifestations of the 
veteran's Parkinson's disease as it affected his left upper 
extremity included not only tremors but also some rigidity 
and diminution of strength.  Further, the totality of the 
evidence indicates that it was due primarily to the veteran's 
increasing tremors and difficulty with physical requirements 
during that period that near the end of the period the 
veteran had to quit his police department job, which he later 
replaced with a less stressful job as a job as a security 
guard.  Statements from co-workers, the veteran's wife, and 
the veteran himself emphasize the veteran's problems with the 
left upper extremity.  The Board therefore finds that for the 
period the degree of disability of the left upper extremity 
may be rated as moderate incomplete paralysis of the median 
nerve, which warrants a 20 percent rating.  This accounts for 
shaking of the left upper extremity, which reportedly 
interfered with the veteran's duties including typing reports 
and fingerprinting prisoners while he worked for the police 
department.  The evidence does not, however, support the next 
higher 40 percent rating for this period for the left upper 
extremity because there is no evidence of actual paralysis, 
muscle atrophy, of other symptoms that can be regarded as 
equivalent to severe incomplete paralysis of the median 
nerve.  

From January 2003 to July 2006, manifestations of the 
veteran's Parkinson's disease as it affected his left lower 
extremity included change of gait noted by examiners, and the 
veteran's friends, wife, and the veteran himself reporting 
trembling in the left lower extremity as well as a left limp.  
In addition, the veteran and his wife reported that when he 
walked more than a short distance, his left foot would drag, 
and during the period the veteran's ability to perform 
physical fitness tests involving running declined to the 
point that he failed certain tests.  Although VA physicians 
have expressed doubt as to the etiology of hyperreflexic 
reflexes in the lower extremities, it was noted that there 
was some improvement in ambulation after the veteran was 
given a trial of Sinemet, which along with some improvement 
of other symptoms was said to confirm Parkinson's disease.  
The Board therefore finds that for the period from 
January 2003 to July 2006 manifestations of the veteran's 
Parkinson's disease as it affected his left lower extremity 
resulted in disability equivalent to moderate incomplete 
paralysis of the sciatic nerve, which warrants a 20 percent 
rating.  There was, however, no clinical finding of any 
atrophy of the musculature of the left lower extremity or any 
other evidence indicative of functional loss indicative of 
disability equivalent to moderately severe incomplete 
paralysis of the sciatic nerve, which would be required for 
the next higher 40 percent rating.  

Effective from December 2, 2006, the RO assigned a 30 percent 
rating for Parkinson's disease tremors of the right upper 
extremity under Diagnostic Code 8515 for the major upper 
extremity, a 20 percent rating for Parkinson's disease 
tremors of the left upper extremity under Diagnostic Code 
8515 for the minor upper extremity, and a 20 percent rating 
for Parkinson's disease bradykinesia and weakness of the left 
lower extremity under Diagnostic Code 8520.  The Board must 
decide entitlement to higher initial ratings.  

As to the right upper extremity, review of the evidence shows 
that from December 2006, manifestations of the veteran's 
Parkinson's disease as it affects his right upper extremity 
(his major upper extremity) include tremor, some cogwheel 
rigidly at the elbow and wrist, intermittent inability to 
write legibly or hold food on a fork when his tremors are 
severe along with difficulty fastening buttons and using 
zippers.  This, in the Board's judgment is equivalent to 
severe incomplete paralysis of the median nerve, which 
warrants a 50 percent rating.  The disability does not, 
however, meet or approximate the criteria for the next higher 
70 percent rating, which is reserved for complete paralysis 
of the median nerve involving considerable muscle atrophy and 
limitation of motion of the thumb and fingers.  The evidence 
does not demonstrate this sort of impairment, and the 
preponderance of the evidence is against an initial rating in 
excess of 50 percent for disability of the right upper 
extremity manifestations of Parkinson's disease from 
December 2, 2006.  

For the left upper extremity manifestations of Parkinson's 
disease from December 2, 2006, the evidence shows tremors, 
weakness, cogwheel rigidity at the elbow and wrist, and 
difficulty with fine motor skills.  This, in the Board's 
judgment, reflects a continuation of a degree of functional 
impairment of the minor upper extremity equivalent to 
moderate incomplete paralysis of the median nerve, warranting 
no more than the currently assigned 20 percent rating.  The 
evidence from December 2006 forward does not indicate 
substantial worsening of the left upper extremity symptoms, 
and there is no evidence of actual paralysis, muscle atrophy, 
or other symptoms that can be regarded as equivalent to 
severe incomplete paralysis of the median nerve of the minor 
upper extremity, which would be required for the assignment 
of the next higher 40 percent rating.  

Reviewing the evidence from December 2006 forward shows the 
veteran continued to report left lower extremity symptoms 
including stiffness of the left leg and weakness of the left 
leg with dragging of the left foot after walking one to two 
blocks.  The veteran has also reported balance problems with 
stumbling and has stated he occasionally suffers from 
freezing gait.  In this regard, at a VA neurology 
consultation in February 2008, the veteran's gait showed 
slightly stooped posture with bradykinesia, left, and slow 
turning.  Thus, overall, the Board finds that from 
December 2, 2006, manifestations of the veteran's Parkinson's 
disease as it affects his left lower extremity include 
stooped posture, occasionally freezing gait, some 
bradykinesia, stiffness, and weakness of the left leg with 
left foot dragging after walking more than short distances.  
In combination, and with and with resolution of reasonable 
doubt in favor of the veteran, the Board finds that the 
manifestations approximate moderately severe incomplete 
paralysis of the sciatic nerve, which warrants a 40 percent 
rating under Diagnostic Code 8520. The Board finds no 
evidence of atrophy, let alone marked atrophy, of the muscles 
of the left lower extremity or functional impairment that 
suggests severe incomplete paralysis of the sciatic nerve, 
which would be required for the next higher 60 percent 
rating.  

In addition to the foregoing, the Board notes that starting 
with the July 2007 VA neurology examination, in an addendum 
report, the physician noted stiffness of both lower 
extremities because of medications for Parkinson's disease.  
Also, at a VA neurology clinic visit in August 2007, the 
veteran reported stiffening of his right side occasionally.  
On examination, when standing on his toes there was a rapid 
tremor in the legs.  Although the inclusion of both lower 
extremities in these findings indicates the presence of 
symptoms in the right lower extremity, the tremors in the 
right leg were found only while the veteran was standing on 
his toes, and the veteran himself said that the stiffness on 
the right was only occasional.  This does not warrant a 
separate compensable rating for right lower extremity 
manifestations of Parkinson's disease.  There is no showing 
of more than minimal functional impairment of the right lower 
extremity, and in the Board's judgment, it cannot be found 
that there is disability of the right lower extremity 
equivalent to mild incomplete paralysis of the sciatic nerve, 
which would be required for a 10 percent rating under 
Diagnostic Code 8520.  

The Board is also aware that the evidence shows that from 
December 2006, there have been findings of neck dystonia, 
with the veteran's head turning frequently to the left as 
well as generalized mild akisthesia, both associated with 
medications for the veteran's Parkinson's disease.  Further, 
the record shows that in its December 2007rating decision the 
Reno granted service connection for dystonia but did not 
assign a separate rating stating it was determined to be part 
and parcel of the evaluation for Parkinson's disease.  There 
is no indication in the record before the Board that the 
veteran filed a notice of disagreement with that 
determination, but in view of the assignment of separate 
ratings for various manifestations of the veteran's 
Parkinson's disease, the Board will discuss whether a 
separate rating is warranted for dystonia and akisthesia.  

The VA Rating Schedule does not specifically address 
akisthesia, which is a feeling of internal restlessness, but 
it does provide diagnostic code suitable for rating dystonia 
and which, by analogy, might be used for rating akisthesia.  
That code is Diagnostic Code 8103 for convulsive tic.  The 
evaluation for convulsive tic depends upon the frequency and 
severity of attacks and the muscle groups involved.  A 
noncompensable evaluation is warranted when the disorder is 
mild, a 10 percent rating is warranted when the disorder is 
moderate, and a maximum 30 percent rating is warranted when 
the disorder is severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8103.  

In this case, examiners have consistently described the 
veteran's generalized akisthesia as mild, and the dystonia 
has been primarily associated with the neck.  The veteran has 
reported pain radiating to the trapezius area, and he has 
associated this with his service-connected fibromyalgia.  In 
this regard, review of the record confirms that service 
connection is in effect for fibromyalgia, and that tender 
points at the borders of the trapezius muscles and the 
borders of the scapulae have been considered in the assigned 
rating.  According to 38 C.F.R. § 4.14, the evaluation of the 
same disability under different diagnoses is to be avoided, 
and the Board will therefore not include muscle impairment of 
the neck and trapezius area in its consideration of whether 
there may be a separate compensable rating assigned for the 
veteran's dystonia and akisthesia associated with medications 
for his service-connected Parkinson's disease.  Although the 
veteran reported at a VA neurology visit in June 2007 that he 
had been aware of irregular movements of his neck and 
extremities and a VA physician in October 2007 noted neck 
dystonia, with the veteran's head turning frequently to the 
left, there is nothing in the record to suggest there are 
more than mild symptoms associated with the dystonia and 
akisthesia.  The veteran has not reported that the symptoms 
interfere with daily activities or employment, and there is 
no basis to find that the symptoms meet or approximate 
moderate impairment, which is required for the assignment of 
a compensable rating.  

In summary, the Board has found that prior to July 4, 2006, 
it is more advantageous to the veteran to rate the 
manifestations of his Parkinson's disease separately rather 
to continue the 30 percent rating assigned by the RO under 
Diagnostic Code 8004.  The result is that the Board has 
concluded that prior to July 4, 2004, the evidence supports 
an initial 10 percent rating for the right (major) upper 
extremity, an initial 20 percent rating for the left (minor) 
upper extremity, and an initial 20 percent rating for the 
left lower extremity.  As to initial ratings from December 2, 
2006, after the veteran was discharged from a period of 
active service, the Board has concluded that the evidence 
supports an initial 50 percent rating for the right (major) 
upper extremity.  The Board has further concluded that from 
December 2, 2006, the evidence does not support an initial 
rating in excess of the currently assigned 20 percent for the 
left upper extremity, nor does it support an initial rating 
in excess of the currently assigned 20 percent rating for the 
left lower extremity.  The Board considered the possibility 
of separate compensable ratings for the right lower extremity 
and for dystonia and akisthesia associated with prescribed 
medications, but concluded that associated symptoms are not 
of sufficient severity as to warrant compensable ratings.  









	(CONTINUED ON NEXT PAGE)



ORDER

An initial 10 percent rating for manifestations of the 
veteran's Parkinson's disease as it affected his right 
(major) upper extremity prior to July 4, 2006, is granted 
subject to the law and regulations regarding the payment of 
monetary benefits.  

An initial 20 percent rating for manifestations of the 
veteran's Parkinson's disease as it affected his left (minor) 
upper extremity prior to July 4, 2006, is granted subject to 
the law and regulations regarding the payment of monetary 
benefits.  

An initial 20 percent rating for manifestations of the 
veteran's Parkinson's disease as it affected his left lower 
extremity prior to July 4, 2006, is granted subject to the 
law and regulations regarding the payment of monetary 
benefits.  

An initial 50 percent rating for manifestations of the 
veteran's Parkinson's disease as it has affected his right 
(major) upper extremity is granted from December 2, 2006, 
subject to the law and regulations regarding the payment of 
monetary benefits.  

An initial rating in excess of 20 percent for manifestations 
of the veteran's Parkinson's disease as it has affected his 
left (minor) upper extremity from December 2, 2006, is 
denied.  

An initial 40 percent rating for manifestations of the 
veteran's Parkinson's disease as it has affected his left 
lower extremity is granted from December 2, 2006, subject to 
the law and regulations regarding the payment of monetary 
benefits.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


